     Case: 4:20-cv-00652 Doc. #: 1 Filed: 05/15/20 Page: 1 of 10 PageID #: 1



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI

AIG PROPERTY AND CASUALTY                      )
COMPANY,                                       )
                                               )
                               Plaintiff,      )
                                               )
      vs.                                      )
                                               )
THREE C RANCH, LLC,
                                               )
Serve: Matthew Jacober                         )
       7701 Forsyth Boulevard, Ste. 500        )
       St. Louis, MO 63105                     )
                                               )
DARRREN BUDDEMEYER,                            )
Serve: 10 Fieldstone Trail                           JURY TRIAL DEMANDED
                                               )
       St. Louis, MO 63124                     )
                                                     Case No.
                                               )
JOHN DOUGLASS,                                 )
Serve: 1520 Andrew Drive                       )
       St. Louis, MO 63112                     )
                                               )
ROBERT BYRNE, and                              )
Serve: 18 Manderleigh Estates Ct.              )
       Frontenac, MO 63131                     )
                                               )
MADELEINE BYRNE,                               )
Serve: 18 Manderleigh Estates Ct.              )
       Frontenac, MO 63131                     )
                               Defendants.     )
                                               )

                    COMPLAINT FOR DECLARATORY JUDGMENT

       Plaintiff AIG Property Casualty Company (Plaintiff or AIGPC), by and through counsel

and pursuant to Fed. R. Civ. P. 57 and 28 U.S.C. § 2201, states as follows for its Complaint for

Declaratory Judgment:

                                              PARTIES

      1.      Plaintiff AIGPC is incorporated in the state of Illinois.
       Case: 4:20-cv-00652 Doc. #: 1 Filed: 05/15/20 Page: 2 of 10 PageID #: 2



        2.       AIGPC has its principal place of business in New York, New York. AIGPC is not

a citizen of Missouri for the purposes of diversity jurisdiction.

        3.       Defendant Three C Ranch, LLC (Three C Ranch) is a Missouri limited liability

company. Upon information and belief, all of the members of Three C Ranch are citizens of

Missouri, making Three C Ranch a citizen of Missouri for the purposes of diversity jurisdiction.

        4.       Defendant Darren Buddemeyer is a natural person and, upon information and

belief, is a citizen of Missouri for purposes of diversity jurisdiction.

        5.       Defendant John Douglass is a natural person and, upon information and belief, is

a citizen of Missouri or a citizen of Texas for purposes of diversity jurisdiction.

        6.       Defendant Robert Byrne is a natural person and, upon information and belief, is a

citizen of Missouri for purposes of diversity jurisdiction.

        7.       Defendant Madeleine Byrne is a natural person and, upon information and belief,

is a citizen of Missouri for purposes of diversity jurisdiction.

        8.       This action arises out of a recreational motor vehicle (UTV/ATV) accident that

occurred on July 27, 2019, in Pike County, Missouri, and policies of Homeowners and Personal

Excess Liability Insurance issued by AIGPC in Missouri.

                                   VENUE AND JURISDICTION

        9.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(a)

because this case involves a controversy between citizens of different states and the amount in

controversy exceeds $75,000.00, exclusive of interest and costs.

        10.      This Court has personal jurisdiction over Defendants and venue is proper in this

District pursuant to 28 U.S.C. § 1391(b) and 1397.




                                                    2
       Case: 4:20-cv-00652 Doc. #: 1 Filed: 05/15/20 Page: 3 of 10 PageID #: 3



                    FACTS COMMON TO ALL PARTIES AND CLAIMS
                               The Excess Policy

       11.      AIGPC     issued   a   Personal Excess     Liability   insurance policy to      Darren

Buddemeyer with policy number PCG 0014992963 for the policy period of October 10, 2018, to

October 10, 2019 (the Excess Policy). A true and accurate copy of the Excess Policy, premium

redacted, is attached hereto as Exhibit A and incorporated herein by reference.

       12.      The Excess Policy contains the following pertinent provisions:

        PART I – DEFINITIONS

        Words with special meanings are defined here or in the part of the policy where they are

used. Throughout the policy, defined terms will be bolded when used.

        In this policy, the words “you”, “your” and “yours” mean the person or persons named on

the Declarations Page and his or her spouse who lives in the same household….

        Family Member means a person related to you by blood, marriage or adoption that lives

in your household, including a ward or foster child….

        Insured Person means:

        a. You or a family member;

        b. An additional insured named in the policy; or

        c. Any person given permission by you or a family member to use a vehicle or watercraft

covered under this policy with respect to their legal responsibility arising out of its use….

        Recreational Motor Vehicle means:

        a. A motorized land vehicle designed for use off public roads and not subject to motor

vehicle registration or operator licensing;

        b. A motorized land vehicle in dead storage at your residence;




                                                  3
       Case: 4:20-cv-00652 Doc. #: 1 Filed: 05/15/20 Page: 4 of 10 PageID #: 4



        c. A motorized land vehicle used solely on and to service a location shown on the

Declarations Page….

        PART V – WHAT IS NOT COVERED – EXCLUSIONS

        A. As respects Excess Liability, Limited Employment Practices Liability and

Limited Charitable Board Directors and Trustees Liability:

        This insurance does not provide coverage for liability, defense costs or any other cost or

expense:

        1. Auto or Recreational Motor Vehicles

        Arising out of the ownership, maintenance, use, loading or unloading of:

        a. Any motorized land vehicle (other than an auto or recreational motor vehicle)

owned, leased, or regularly used by any insured person; or

        b. Any auto or recreational motor vehicle not covered by any underlying insurance or

not listed on the Declarations Page of this policy.

        This exclusion does not apply to covered damages as provided under Rented or Borrowed

Auto and Newly Acquired Auto and Watercraft Additional Coverages.

Exhibit A.

       13.      No recreational motor vehicles are listed on the Declarations Page of the Excess

Policy. Exhibit A, first three pages.

                                            The Byrne Petition

       14.      On January 30, 2020, defendants Robert and Madeleine Byrne filed a Petition for

Damages in the Circuit Court of Pike County, Missouri (Byrne Petition). A true and accurate

copy of the Byrne Petition is attached hereto as Exhibit B and incorporated herein by reference.




                                                  4
       Case: 4:20-cv-00652 Doc. #: 1 Filed: 05/15/20 Page: 5 of 10 PageID #: 5



        15.     In the Byrne Petition, Robert and Madeleine Byrne make wrongful death claims

against the defendants therein arising out of the death of their daughter, Lydia Byrne. Exhibit B,

parag. 5.

        16.     The Byrnes’ claims for wrongful death as alleged in the Byrne Petition arise out

of the ownership, maintenance, and/or use of a recreational motor vehicle, namely a Polaris UTV.

Exhibit B, parag. 15 and generally.

        17.     AIGPC is providing a defense and coverage for Darren Buddemeyer and John

Douglass for the claims made and damages alleged in the Byrne Petition pursuant to the terms,

conditions, and provisions of a Homeowners Policy, policy number PCG 0013761131

(Homeowners Policy) that it issued to Darren Buddemeyer . A true and accurate copy of the

Homeowners Policy, premium redacted, is attached hereto as Exhibit C and incorporated herein

by reference.

        18.     AIGPC has denied coverage and defense to Three C Ranch under the

Homeowners Policy for the claims made and damages alleged in the Byrne Petition.

        19.     On May 7, 2020, Robert and Madeleine Byrne made demand, among other

demands, for payment of the limits of the of the Excess Policy ($10,000,000) for settlement of all

claims made in the Byrne Petition (Ex. B) against all defendants (Settlement Demand).         A true

and accurate copy of the Settlement Demand is attached hereto as Exhibit D and incorporated by

reference.

                     COUNT I – THREE C RANCH – HOMEOWNERS POLICY

        20.      Plaintiff incorporates by reference all of the allegations contained in paragraphs 1

through 19, as though fully set forth herein.




                                                  5
       Case: 4:20-cv-00652 Doc. #: 1 Filed: 05/15/20 Page: 6 of 10 PageID #: 6



       21.      In all material respects to Three C Ranch, the definition of Insured Person is the

same in the Homeowners Policy as it is in the Excess Policy as set forth in paragraph 12, above.

Exhibit C, Part I – Definitions.

       22.      Three C Ranch is not a named insured in the Homeowners Policy.           Exhibit C,

Declarations Page.

       23.      Three C Ranch is not an additional insured named in the Homeowners Policy.

Exhibit C, generally.

       24.      Three C Ranch is not an insured under the Homeowners Policy.

       25.      Upon information and belief, Three C Ranch has sought, or will seek, coverage

and defense from plaintiff under all AIGPC policies, Exhibits A and C.

       26.      Plaintiff is entitled to the declaratory judgment of this Court that the Homeowners

Policy does not provide coverage for Three C Ranch for the claims made and damages alleged in

the Byrne Petition.

        WHEREFORE, Plaintiff prays for the declaratory judgment of this Court that no

coverage is provided for defendant, Three C Ranch, LLC, under the Homeowners Policy, policy

number PCG 0013761131, for the claims made and damages alleged in the Byrne Petition, and

for whatever other and further relief as to the Court seems just and proper.

                        COUNT II – THREE C RANCH – EXCESS POLICY

       27.      Plaintiff incorporates by reference all of the allegations contained in paragraphs 1

through 26, as though fully set forth herein.

       28.      Three C Ranch is not a named insured in the Excess Policy.              Exhibit A,

Declarations Page(s).




                                                 6
       Case: 4:20-cv-00652 Doc. #: 1 Filed: 05/15/20 Page: 7 of 10 PageID #: 7



       29.      Three C Ranch is not an additional named insured in the Excess Policy. Exhibit

A, generally.

       30.      Three C Ranch is not an insured under the Excess Policy.

       31.      The Auto or Recreational Motor Vehicle exclusion in the Excess Policy,

paragraph 11, above, excludes coverage for Three C Ranch under the Excess Policy for the claims

made and damages alleged in the Byrne Petition because no recreational motor vehicle was listed

on the Declarations Page(s) of the Excess Policy, paragraph 12, above.

       32.      Plaintiff is entitled to the declaratory judgment of this Court that the Excess

Policy does not provide coverage for Three C Ranch for the claims made and damages alleged in

the Byrne Petition.

        WHEREFORE, Plaintiff prays for the declaratory judgment of this Court that no

coverage is provided for defendant, Three C Ranch, LLC, under the Excess Policy, policy

number PCG 0014992963, for the claims made and damages alleged in the Byrne Petition, and

for whatever other and further relief as to the Court seems just and proper.

                      COUNT III – DARREN BUDDEMEYER – EXCESS POLICY

       33.      Plaintiff incorporates by reference all of the allegations set forth in paragraphs 1

through 32, as though fully set forth herein.

       34.      The Auto or Recreational Motor Vehicle exclusion in the Excess Policy,

paragraph 11, above, excludes coverage for Darren Buddemeyer under the Excess Policy for the

claims made and damages alleged in the Byrne Petition because no recreational motor vehicle

was listed on the Declarations Page(s) of the Excess Policy, paragraph 12, above.

       35.      Upon information and belief, Darren Buddemeyer has sought, or will seek,

coverage under the Excess Policy for the claims made and damages alleged in the Byrne Petition.




                                                 7
       Case: 4:20-cv-00652 Doc. #: 1 Filed: 05/15/20 Page: 8 of 10 PageID #: 8



        36.      Plaintiff is entitled to the declaratory judgment of this Court that the Excess

Policy does not provide coverage for Darren Buddemeyer for the claims made and damages

alleged in the Byrne Petition.

         WHEREFORE, Plaintiff prays for the declaratory judgment of this Court that no

 coverage is provided for defendant, Darren Buddemeyer, under the Excess Policy, policy number

 PCG 0014992963, for the claims made and damages alleged in the Byrne Petition, and for

 whatever other and further relief as to the Court seems just and proper.

                          COUNT IV – JOHN DOUGLASS – EXCESS POLICY

        37.      Plaintiff incorporates by reference all of the allegations in paragraphs 1 through

36, as though fully set forth herein.

        38.      The Auto or Recreational Motor Vehicle Exclusion in the Excess Policy,

paragraph 12, above, excludes coverage for John Douglass under the Excess Policy for the claims

made and damages alleged in the Byrne Petition because no recreational motor vehicle was listed

on the Declarations Page(s) of the Excess Policy.

        39.      John Douglass is not an insured under the Excess Policy because he is not a

named insured on the Excess Policy, he does not qualify as a family member or additional insured

under the Excess Policy, and/or he was not a permissive user of a recreational motor vehicle

covered under the Excess Policy, paragraph 12, above.

        40.      Upon information and belief, John Douglass has sought, or will seek, coverage

under the Excess Policy for the claims made and damages alleged in the Byrne Petition.

        41.      Plaintiff is entitled to the declaratory judgment of this Court that the Excess

Policy does not provide coverage for John Douglass for the claims made and damages alleged in

the Byrne Petition.




                                                    8
       Case: 4:20-cv-00652 Doc. #: 1 Filed: 05/15/20 Page: 9 of 10 PageID #: 9



        WHEREFORE, Plaintiff prays for the declaratory judgment of this Court that no

 coverage is provided under the Excess Policy, policy number PCG 0014992963, for John

 Douglass for the claims made and damages alleged in the Byrne Petition, and for whatever other

 and further relief to the Court seems just and proper.

               COUNT V – ROBERT AND MADELEINE BYRNE – EXCESS POLICY

        42.      Plaintiff incorporates by reference all of the allegations in paragraphs 1 through

41, as though fully set forth herein.

        43.      The Auto or Recreational Motor Vehicle Exclusion in the Excess Policy,

paragraph 12, above, excludes coverage for the claims made by Robert and Madeleine Byrne

against all defendants, Three C Ranch, Darren Buddemeyer, and John Douglass, as alleged in the

Byrne Petition and the Settlement Demand because no recreational motor vehicle was listed on

the Declarations Page(s) of the Excess Policy.

        44.      There is no coverage under the Excess Policy for the claims made by Robert and

Madeleine Byrne against Three C Ranch as alleged in the Byrne Petition and the Settlement

Demand because Three C Ranch is not an insured under the Excess Policy.

        45.      There is no coverage under the Excess Policy for the claims made by Robert and

Madeleine Byrne against John Douglass as alleged in the Byrne Petition and the Settlement

Demand because John Douglass is not a named insured on the Excess Policy, he does not qualify

as a family member or additional insured under the Excess Policy, and/or he was not a permissive

user of a recreational motor vehicle covered under the Excess Policy, paragraph 12, above.

         WHEREFORE, Plaintiff prays for the declaratory judgment of this Court that no

 coverage is provided for defendants Three C Ranch, LLC, Darren Buddemeyer, and John

 Douglass under the Excess Policy, for the claims made and damages alleged in the Byrne




                                                  9
     Case: 4:20-cv-00652 Doc. #: 1 Filed: 05/15/20 Page: 10 of 10 PageID #: 10



 Petition and the Settlement Demand for payment of the Excess Policy limits made by Robert and

 Madeleine Byrne, and for whatever other and further relief as to the Court seems just and proper.

         COUNT VI – ROBERT AND MADELEINE BYRNE – HOMEOWNERS POLICY

        46.       Plaintiff incorporates by reference all of the allegations in paragraphs 1 through

45, as though fully set forth herein.

        47.      There is no coverage for Three C Ranch under the Homeowners Policy for the

claims made by Robert and Madeleine Byrne against Three C Ranch in the Byrne Petition and

Settlement Demand because Three C Ranch is not an insured under the Homeowners Policy.

        WHEREFORE,            Plaintiff prays for the declaratory judgment of this Court that no

 coverage is provided for Three C Ranch, LLC, under the Homeowners Policy for the claims

 made and damages alleged in the Byrne Petition and the Settlement Demand made by Robert and

 Madeleine Byrne, and for whatever other as further relief as to the Court seems just and proper.

                                           JURY TRIAL DEMAND

         Plaintiff respectfully requests a jury trial on all issues triable to a jury.


                                                    RESPECTFULLY SUBMITTED,

                                                    ARMSTRONG TEASDALE LLP


                                                    By: /s/ Kathryn C. Bascom_________________
                                                    Lynn W. Hursh                    #38653
                                                    Kathryn C. Bascom                #64793
                                                    2345 Grand Boulevard, Suite 1500
                                                    Kansas City, Missouri 64108-2617
                                                    816.221.3420
                                                    816.221.0786 (facsimile)
                                                    lhursh@atllp.com
                                                    kbascom@atllp.com

                                                    ATTORNEYS FOR PLAINTIFF AIG
                                                    PROPERTY AND CASUALTY COMPANY




                                                     10
